Name: Commission Regulation (EC) No 2379/2002 of 30 December 2002 approving operations to check compliance with the marketing standards applicable to fresh fruit and vegetables carried out in Slovakia prior to import into the European Community
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade;  marketing
 Date Published: nan

 Avis juridique important|32002R2379Commission Regulation (EC) No 2379/2002 of 30 December 2002 approving operations to check compliance with the marketing standards applicable to fresh fruit and vegetables carried out in Slovakia prior to import into the European Community Official Journal L 358 , 31/12/2002 P. 0108 - 0116Commission Regulation (EC) No 2379/2002of 30 December 2002approving operations to check compliance with the marketing standards applicable to fresh fruit and vegetables carried out in Slovakia prior to import into the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 545/2002(2), and in particular Article 10 thereof,Whereas:(1) Article 7 of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(3), as amended by Regulation (EC) No 2379/2001(4), lays down the conditions under which approval will be given - to those third countries that request it - for the compliance checks they perform prior to import into the Community.(2) On 10 October 2002, the Slovak authorities sent the Commission a request for the approval of checking operations performed by Slovakia's national, regional and local veterinary and food administrations (SVPS, KVPS and RVPS) under the responsibility of the National Administration (SVPS). The request states that that establishment has the necessary staff, equipment and facilities to carry out checks, that it uses methods equivalent to those referred to in Article 9 of Regulation (EC) No 1148/2001 and that the fresh fruit and vegetables exported from Slovakia to the Community must meet the Community marketing standards.(3) The information supplied to the Commission by the Member States shows that imports of fresh fruit and vegetables from Slovakia between 1997 and 2002 had levels of non-compliance with the marketing standards that were above the average level for other third countries. However, in a more recent period (1999 to 2002), non-compliance has dropped to levels comparable with those in third countries that have already received approval and, moreover, the legislation in force since 1 October 2002 has made checks on exports obligatory. During an on-the-spot visit in June 2002, information was obtained guaranteeing that this rate of non-compliance would improve with the change in legislation.(4) Representatives of the Slovak inspection services are regular participants in international efforts to agree trading standards for fruit and vegetables in the United Nations Economic Commission for Europe's (UNECE) Working Party on Standardisation of Perishable Produce and Quality Development. Slovakia is also taking part in the Organisation for Economic Cooperation and Development's (OECD) Scheme for the Application of International Standards for Fruit and Vegetables. Lastly, the Slovak inspection services have for many years taken part in various conferences and training activities organised by several Member States.(5) The compliance checks performed by Slovakia should therefore be approved with effect from the date on which the procedure for administrative cooperation provided for in Article 7(8) of Regulation (EC) No 1148/2001 is established.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The checks on compliance with the marketing standards for fresh fruit and vegetables performed by Slovakia prior to import into the Community are hereby approved in accordance with the terms set out in Article 7 of Regulation (EC) No 1148/2001.Article 2Details of the official correspondent and inspection bodies in Slovakia referred to in the second subparagraph of Article 7(2) of Regulation (EC) No 1148/2001 are given in Annex I to this Regulation.Article 31. The certificates referred to in the second subparagraph of Article 7(3) of Regulation (EC) No 1148/2001, issued following the checks referred to in Article 1 of this Regulation, must be issued on forms drawn up in accordance with the model given in Annex II to this Regulation.2. Notwithstanding the sixth subparagraph of Article 7(3) of Regulation (EC) No 1148/2001, box 3 of the form referred to in subparagraph 1 of this Article may be printed partially in Slovak.Article 4This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the date the notice referred to in Article 7(8) of Regulation (EC) No 1148/2001 relating to the establishment of administrative cooperation between the Community and Slovakia is published in the C series of the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 156, 13.6.2001, p. 9.(4) OJ L 321, 6.12.2001, p. 15.ANNEX IOfficial correspondent within the meaning of Article 7(2) of Regulation (EC) No 1148/2001National Veterinary and Food Administration of the Slovak Republic (StÃ ¡tna VeterinÃ ¡rna a PotravinovÃ ¡ SprÃ ¡va SR) Directorate of Food Safety and HygieneSpecialised Crops UnitBotanicka 17 842 13 Bratislava Slovakia Tel. (421-2) 60 25 74 12 or 419 Fax: (421-2) 60 25 74 50 E-mail: fvcontrol@svssr.skInspection bodies within the meaning of Article 7(2) of Regulation (EC) No 1148/2001National Veterinary and Food Administration of the Slovak Republic (StÃ ¡tna VeterinÃ ¡rna a PotravinovÃ ¡ SprÃ ¡va SR) Directorate of Food Safety and HygieneSpecialised Crops UnitBotanicka 17 842 13 Bratislava Slovakia Tel. (421-2) 60 25 74 12 or 419 Fax: (421-2) 60 25 74 50 E-mail: fvcontrolkvsba@svssr.skBratislava Regional Veterinary and Food Administration (KrajskÃ ¡ VeterinÃ ¡rna a PotravinovÃ ¡ SprÃ ¡va Bratislava) Botanicka 17 842 13 Bratislava Slovakia Tel. (421-2) 65 42 34 87 Fax (421-2) 65 42 34 87 E-mail: kvsbakvsba@svssr.skTrnava Regional Veterinary and Food Administration (KrajskÃ ¡ VeterinÃ ¡rna a PotravinovÃ ¡ SprÃ ¡va Trnava) Zavarska 11 918 21 Trnava Slovakia Tel. (421-33) 550 16 18 Fax (421-33) 550 35 41 E-mail: kvsttkvsba@svssr.skNitra Regional Veterinary and Food Administration (KrajskÃ ¡ VeterinÃ ¡rna a PotravinovÃ ¡ SprÃ ¡va Nitra) Akademicka 1 949 80 Nitra Slovakia Tel. (421-37) 652 54 73 Fax (421-37) 653 16 57 E-mail: kvsnrkvsba@svssr.skTrencin Regional Veterinary and Food Administration (KrajskÃ ¡ VeterinÃ ¡rna a PotravinovÃ ¡ SprÃ ¡va Trencin) Sudna 22 Trencin Slovakia Tel. (421-32) 652 21 22 Fax (421-32) 652 12 66 E-mail: kvstnkvsba@svssr.skBanskÃ ¡ Bystrica Regional Veterinary and Food Administration (KrajskÃ ¡ VeterinÃ ¡rna a PotravinovÃ ¡ SprÃ ¡va BanskÃ ¡ Bystrica) Rudlovska 6 975 90 BanskÃ ¡ Bystrica Slovakia Tel. (421-48) 415 41 27 Fax (421-48) 412 56 01 E-mail: kvsbbkvsba@svssr.skZilina Regional Veterinary and Food Administration (KrajskÃ ¡ VeterinÃ ¡rna a PotravinovÃ ¡ SprÃ ¡va Zilina) Jedlova 44 010 04 Zilina Slovakia Tel. (421-41) 763 12 28 Fax: (421-41) 763 12 27 E-mail: kvszakvsba@svssr.skKosice Regional Veterinary and Food Administration (KrajskÃ ¡ VeterinÃ ¡rna a PotravinovÃ ¡ SprÃ ¡va Kosice) Masarykova 18 040 02 Kosice Slovakia Tel. (421-55) 625 20 47 Fax (421-55) 625 20 46 E-mail: kvskekvsba@svssr.skPresov Regional Veterinary and Food Administration (KrajskÃ ¡ VeterinÃ ¡rna a PotravinovÃ ¡ SprÃ ¡va Presov) Levocska 112 080 01 Presov Slovakia Tel. (421-51) 749 13 21 Fax (421-51) 771 98 87 E-mail: kvspvkvsba@svssr.skBratislava-Mesto Local Veterinary and Food Administration (RVPS Bratislava-Mesto) Polianky 8 841 01 Bratislava Slovakia Tel. (421-2) 64 46 12 09 E-mail: rvsbaokvsba@svssr.skSenec Local Veterinary and Food Administration (RVPS Senec) SvÃ ¤toplukova 50 903 01 Senec Slovakia Tel. (421-2) 45 92 62 13 E-mail: rvsscokvsba@svssr.skDunajskÃ ¡ Streda Local Veterinary and Food Administration (RVPS DunajskÃ ¡ Streda) ObchodnÃ ¡ 789/3 909 01 DunajskÃ ¡ Streda Slovakia Tel. (421-31) 552 48 70 E-mail: rvsdsokvsba@svssr.skGalanta Local Veterinary and Food Administration (RVPS Galanta) HodskÃ ¡ 353/19 924 25 Galanta Slovakia Tel. (421-31) 780 71 09 E-mail: rvsgaokvsba@svssr.skTrnava Local Veterinary and Food Administration (RVPS Trnava) ZavarskÃ ¡ 11 918 21 Trnava 1 Slovakia Tel. (421-33) 500 14 47 E-mail: rvsttokvsba@svssr.skSenica Local Veterinary and Food Administration (RVPS Senica) CÃ ¡covskÃ ¡ 305 905 01 Senica nad Myjavou Slovakia Tel. (421-34) 651 28 81 E-mail: rvsseokvsba@svssr.skKomÃ ¡rno Local Veterinary and Food Administration (RVPS KomÃ ¡rno) StÃ ºrova 5 945 01 KomÃ ¡rno Slovakia Tel. (421-35) 773 12 35 E-mail: rvsknokvsba@svssr.skNovÃ © ZÃ ¡mky Local Veterinary and Food Administration (RVPS NovÃ © ZÃ ¡mky) KomjatickÃ ¡ 65 940 89 NovÃ © ZÃ ¡mky Slovakia Tel. (421-35) 42 83 11 E-mail: rvsnzokvsba@svssr.skLevice Local Veterinary and Food Administration (RVPS Levice) M.R. StefÃ ¡nika 24 924 03 Levice Slovakia Tel. (421-36) 631 23 52 E-mail: rvslvokvsba@svssr.skNitra Local Veterinary and Food Administration (RVPS Nitra) AkademickÃ ¡ 1 949 80 Nitra 1 Slovakia Tel. (421-37) 653 62 02 E-mail: rvsnrokvsba@svssr.skTopol'cany Local Veterinary and Food Administration (RVPS Topol'cany) ul. Dr. P. AdÃ ¡miho 17 955 01 Topol'cany Slovakia Tel. (421-38) 532 60 68 E-mail: rvstookvsba@svssr.skSal'a Local Veterinary and Food Administration (RVPS Sal'a) SkolskÃ ¡ 5 927 00 Sal'a Slovakia Tel. (421-35) 42 83 11 E-mail: rvssaokvsba@svssr.skNovÃ © Mesto/VÃ ¡hom Local Veterinary and Food Administration (RVPS NovÃ © Mesto/VÃ ¡hom) TajovskÃ ©ho 235/7 915 01 NovÃ © Mesto/VÃ ¡hom Slovakia Tel. (421-32) 71 25 46 E-mail: rvsnmokvsba@svssr.skTrencin Local Veterinary and Food Administration (RVPS Trencin) SÃ ºdna 22 911 01 Trencin Slovakia Tel. (421-32) 652 20 45 E-mail: rvstnokvsba@svssr.skPrievidza Local Veterinary and Food Administration (RVPS Prievidza) MariÃ ¡nska 6 971 01 Prievidza Slovakia Tel. (421-46) 542 30 09 E-mail: rvspdokvsba@svssr.skPuchov Local Veterinary and Food Administration (RVPS Puchov) MoravskÃ ¡ 1343/29 020 01 Puchov Slovakia Tel. (421-42) 464 13 15 E-mail: rvspuoekvsba@svssr.skZiar nad Hronom Local Veterinary and Food Administration (RVPS Ziar nad Hronom) ul. SNP 612/120 965 01 Ziar Nad Hronom Slovakia Tel. (421-45) 673 27 37 E-mail: rvszhokvsba@svssr.skZvolen Local Veterinary and Food Administration (RVPS Zvolen) NÃ ¡m. SNP 50 960 01 Zvolen Slovakia Tel. (421-45) 53 30 39 E-mail: rvszvokvsba@svssr.skVel'kÃ ½ Krtis Local Veterinary and Food Administration (RVPS Vel'kÃ ½ Krtis) Osloboditel'ov 33 990 01 Velk'Ã ½ Krtis Slovakia Tel. (421-47) 483 07 41 E-mail: rvsvkokvsba@svssr.skLucenec Local Veterinary and Food Administration (RVPS Lucenec) Mierova 2 984 01 Lucenec Slovakia Tel. (421-47) 432 24 31 E-mail: rvslcokvsba@svssr.skRimavskÃ ¡ Sobota Local Veterinary and Food Administration (RVPS RimavskÃ ¡ Sobota) KirijevskÃ ¡ 22 979 01 RimavskÃ ¡ Sobota Slovakia Tel. (421-47) 563 14 10 E-mail: rvsrsokvsba@svssr.skBanskÃ ¡ Bystrica Local Veterinary and Food Administration (RVPS BanskÃ ¡ Bystrica) RudlovskÃ ¡ cesta 6 975 90 BanskÃ ¡ Bystrica Slovakia Tel. (421-48) 412 56 02 E-mail: rvsbbokvsba@svssr.skMartin Local Veterinary and Food Administration (RVPS Martin) ZÃ ¡turcianska 1 036 80 Martin Slovakia Tel. (421-43) 422 14 81 E-mail: rvsmtokvsba@svssr.skLiptovskÃ ½ MikulÃ ¡s Local Veterinary and Food Administration (RVPS LiptovskÃ ½ MikulÃ ¡s) KollÃ ¡rova 2 031 01 LiptovskÃ ½ MikulÃ ¡s Slovakia Tel. (421-47) 432 24 31 E-mail: rvslmokvsba@svssr.skZilina Local Veterinary and Food Administration (RVPS Zilina) Jedl'ovÃ ¡ 44 010 04 zilina 4 Slovakia Tel. (421-41) 763 12 35 E-mail: rvszaokvsba@svssr.skCadca Local Veterinary and Food Administration (RVPS Cadca) HornÃ ¡ 2483, post. pr 45 022 01 Cadca Slovakia Tel. (421-41) 432 22 77 E-mail: rvscaokvsba@svssr.skDolnÃ ½ KubÃ ­n Local Veterinary and Food Administration (RVPS DolnÃ ½ KubÃ ­n) JÃ ¡noskova 1611/58 026 01 DolnÃ ½ KubÃ ­n Slovakia Tel. (421-43) 586 49 35 E-mail: rvsdkokvsba@svssr.skRoznava Local Veterinary and Food Administration (RVPS Roznava) JuznÃ ¡ 43 048 01 Roznava Slovakia Tel. (421-58) 732 31 82 E-mail: rvsrvokvsba@svssr.skSpisskÃ ¡ NovÃ ¡ Ves Local Veterinary and Food Administration (RVPS SpisskÃ ¡ NovÃ ¡ Ves) Duklianska 46 048 01 SpisskÃ ¡ NovÃ ¡ Ves Slovakia Tel. (421-52) 417 51 24 E-mail: rvssnokvsba@svssr.skKosice-Mesto Local Veterinary and Food Administration (RVPS Kosice-Mesto) Hlinkova 1/c 040 01 Kosice-Mesto Slovakia Tel. (421-55) 632 56 23 E-mail: rvskeokvsba@svssr.skKosice-Okolie Local Veterinary and Food Administration (RVPS Kosice-Okolie) KukuÃ ¨Ã ­nova 24 040 01 Kosice-Okolie Slovakia Tel. (421-55) 622 35 07 E-mail: rvsksokvsba@svssr.skTrebisov Local Veterinary and Food Administration (RVPS Trebisov) Bottova 2 075 01 Trebisov Slovakia Tel. (421-56) 672 27 48 E-mail: rvstvokvsba@svssr.skMichalovce Local Veterinary and Food Administration (RVPS Michalovce) Sama ChalÃ ºpku 2 207 01 Michalovce Slovakia Tel. (421-56) 642 50 34 E-mail: rvsmiokvsba@svssr.skPoprad Local Veterinary and Food Administration (RVPS Poprad) PartizÃ ¡nska 83 058 01 Poprad Slovakia Tel. (421-52) 72 30 85 E-mail: rvsppokvsba@svssr.skStarÃ ¡ L'ubovnÃ ¡ Local Veterinary and Food Administration (RVPS StarÃ ¡ L'ubovnÃ ¡) LevocskÃ ¡ 4/338 064 01 StarÃ ¡ L'ubovnÃ ¡ Slovakia Tel. (421-52) 432 11 82 E-mail: rvsslokvsba@svssr.skPresov Local Veterinary and Food Administration (RVPS Presov) LevocskÃ ¡ 112 080 01 Presov 1 Slovakia Tel. (421-51) 771 11 26 E-mail: rvspvokvsba@svssr.skVranov nad Topl'ou Local Veterinary and Food Administration (RVPS Vranov nad Topl'ou) Kalinciakova 879 093 01 Vranov Nad Topl'ou Slovakia Tel. (421-57) 230 64 E-mail: rvsksokvsba@svssr.skBardejov Local Veterinary and Food Administration (RVPS Bardejov) StÃ ¶cklova 34 085 01 Bardejov Slovakia Tel. (421-54) 472 21 15 E-mail: rvsbjokvsba@svssr.skSvidnÃ ­k Local Veterinary and Food Administration (RVPS SvidnÃ ­k) ul. MUDr. Pribulu 2 089 01 SvidnÃ ­k Slovakia Tel. (421-54) 752 29 87 E-mail: rvsskokvsba@svssr.skHumennÃ © Local Veterinary and Food Administration (RVPS HumennÃ ©) GastanovÃ ¡ 3 080 01 HumennÃ © Slovakia Tel. (421-57) 775 29 63 E-mail: rvsheo@svssr.skANNEX II>PIC FILE= "L_2002358EN.011602.TIF">